Citation Nr: 0826756	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-41 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss. 

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD).  

3.  Entitlement to an initial rating in excess of 10 percent 
for obstructive lung disease (OLD).  

4.  Entitlement to an initial rating in excess of 10 percent 
for acne.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to January 
2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, and an October 2005 rating decision of the VA 
RO in Atlanta, Georgia.  The May 2004 rating decision awarded 
service connection for left ear hearing loss and assigned a 
non-compensable disability rating; awarded service connection 
for DDD and assigned a 20 percent disability rating; awarded 
service connection for OLD and assigned a 10 percent 
disability rating; and awarded service connection for acne 
and assigned a non-compensable disability rating.  The 
October 2005 rating decision increased the veteran's non-
compensable rating for acne from 0 to 10 percent, effective 
February 1, 2003.  

The record indicates that, in an October 2005 rating 
decision, the RO awarded service connection for 
gastroesophegeal reflux disease (GERD) and assigned a non-
compensable rating, effective February 1, 2003.  The veteran 
filed a notice of disagreement with this rating decision in 
December 2005.  Subsequently, in a May 2007 rating decision, 
the RO increased the veteran's non-compensable rating for 
GERD from 0 to 10 percent, effective February 16, 2006.  A 
statement of the case was issued in May 2007.  The record 
does not reflect that the veteran has filed a substantive 
appeal in response to the May 2007 statement of the case.    


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is manifested by an 
average pure tone threshold of 45 decibels with speech 
discrimination of 88 percent.  

2.  The veteran's DDD does not limit forward flexion of the 
thoracolumbar spine to 30 degrees or less, cause favorable 
ankylosis of the entire thoracolumbar spine, or result in 
incapacitating episodes requiring bed rest as prescribed by a 
physician.  Additionally, the evidence fails to show any 
neurological manifestations of the veteran's lumbrosacral 
spine condition.

3.  The veteran's OLD has been manifested by post-
bronchodilator rations of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of not less than 
84.9 percent of predicted and FEV-1 of not less than 78 
percent of predicted, and pre-bronchodilator FEV-1 of less 
than 47 percent of predicted; however, the record reflects 
that the veteran has been consistently required to use 
intermittent steroid therapy about three times a year.  

4.  The veteran's acne affects less than 40 percent of his 
face and neck and less than 40 percent of his entire body.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, 
Diagnostic Code (DC) 6100 (2007).

2.  The criteria for an initial rating in excess of 20 
percent for DDD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5243 (2007).

3.  The criteria for an initial rating of 60 percent, but not 
higher, for the veteran's service-connected OLD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, 4.97 DC 6602 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for acne have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for left 
ear hearing loss, IVDS, OLD, and acne.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
January 2003, before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's private treatment records, and provided him with 
five VA examinations.  There is no indication from the claims 
file that the veteran has received VA treatment for any of 
his disabilities, and accordingly, no such records could be 
obtained.  Therefore, the duty to assist has been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


II.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  


A.  Left Ear Hearing Loss

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2007).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The veteran was initially granted service connection for left 
ear hearing loss in May 2004 and was assigned a non-
compensable disability rating effective February 1, 2003.  
The veteran disagrees with this assignment and contends that 
a rating of 10 percent is warranted.  

The veteran underwent a VA audiological examination in 
February 2004, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
20
LEFT
10
30
50
45
45

The average pure tone threshold in the veteran's left ear was 
43 decibels.  On the Maryland CNC test, the veteran received 
a score of 100 percent for the left ear for word recognition.  
Based on these results, the examiner diagnosed the veteran 
with mild to moderate left ear hearing loss.   

These results equate to an assignment of level I for his left 
ear.  As provided in 38 C.F.R. § 4.85(f), where hearing loss 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  Accordingly, using Table VII, 
the veteran's left ear hearing loss merits a 0 percent 
rating.  Table VIA is not available to the veteran because 1) 
although his pure tone threshold is 30 decibels or less at 
1000 Hertz, his pure tone threshold is not 70 decibels or 
more at 2000 Hertz, and 2) his pure tone threshold is not 55 
decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  
See 38 C.F.R. § 4.86 (2007).  

The veteran underwent a second VA audiological examination in 
January 2005, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
20
LEFT
5
30
50
50
45

The average pure tone threshold in the veteran's left ear was 
45 decibels.  On the Maryland CNC test, the veteran received 
a score of 88 percent for the left ear for word recognition.  
Based on these results, the examiner diagnosed the veteran 
with left ear hearing loss, reporting that there was no 
change in the diagnosis from the February 2004 examination.   

These results equate to an assignment of level II for his 
left ear.  Accordingly, assigning his non-service connected 
ear a Roman numeral I designation for hearing impairment, and 
using Table VII, the veteran's left ear hearing loss merits a 
0 percent rating.  Again, Table VIA is not available to the 
veteran because 1) although his pure tone threshold is 30 
decibels or less at 1000 Hertz, his pure tone threshold is 
not 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  See 38 C.F.R. § 4.86 (2007).  

Although the veteran contends that he is entitled to a 
compensable rating for his hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  Because the evidence fails to 
establish a compensable rating, the veteran's claim for an 
increased rating for left ear hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

B.  DDD

The veteran was initially granted service connection for DDD, 
L5-S1 (claimed as chronic low back pain) in May 2004 and was 
assigned a 20 percent disability rating effective February 1, 
2003.  The veteran disagrees with this assignment and 
contends that a rating of 40 percent is warranted.  

Degenerative disc disease of the thoracolumbar spine is rated 
using the criteria found in 38 C.F.R. § 4.71a for the spine.  
There are two formulas for rating spine disabilities: a 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes and a general formula for rating 
diseases and injuries of the spine. 38 C.F.R. § 4.71a, DC 
5235 to 5243.

Under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months; a 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a, DC 5235 to 5243.  Note (1) to DC 5243 
indicates that an incapacitating episode for evaluation 
purposes is a period of acute signs and symptoms due to DDD 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Under the general formula for rating spine disease and 
injuries, a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or when there is muscle spasm, or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A rating in excess of 40 percent is not available 
under DC 5242 absent a showing of ankylosis.  38 C.F.R. § 
4.71, DC 5242 (2007).  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  
Id.

At his March 2004 VA examination, the veteran reported low 
back pain, which was aching in nature, occurred three times a 
day and lasted approximately two hours.  The veteran stated 
that pain was 9 out of 10 on a scale of 10.  He further 
reported that the pain was relieved by rest and medication, 
but that he experienced incapacitating episodes as often as 
four times a year, which lasted about seven days and caused 
him to miss work as often as ten times a year.  The veteran 
reported that bed rest was recommended by a physician during 
service on two occasions, once in October 1991 and once in 
September 1994.  

The examination report showed that the veteran had forward 
flexion of 90 degrees and extension of 30 degrees.  In 
considering the effect of pain on motion, however, the 
examiner reported that the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted that there 
was no ankylosis of the spine, no signs of intervertebral 
disc syndrome, and that gross examination of all other joints 
and muscles was within normal limits.  The examiner also 
reported that the veteran's peripheral nerve, motor function, 
and sensory function were all within normal limits, and that 
his lower extremity reflexes revealed a right and left knee 
jerk of +2 and a right and left ankle jerk of +2.  X-rays 
revealed degenerative arthritis at L5 to S1.  The examiner 
diagnosed the veteran with degenerative disc disease at L5-S1 
based on x-ray findings and back pain as described by the 
veteran.

At a second VA examination in January 2005, the veteran 
reported that his low back pain occurred constantly, was 
aching in nature, and traveled to his neck and shoulders.  He 
further reported that pain could be elicited by physical 
activity, bending, or standing, or could come on by itself.  
The veteran stated that pain was 9 out of 10 on a scale of 
10, and was relieved by medication.  He reported 
incapacitating episodes as often as once a month, which 
lasted five days, and indicated that he had one incident of 
incapacitation that lasted two days over the past year.  

The range of motion testing revealed that the veteran had 
forward flexion of 80 degrees, with pain elicited at 80 
degrees, and extension of 2 degrees, with pain elicited at 2 
degrees.  In considering the effect of pain on motion, the 
examiner reported that the range of motion of the veteran's 
spine was additionally limited by repetitive use, pain, 
fatigue, weakness, lack of endurance, and incoordination, but 
did not quantify this additional limitation.  The examiner 
noted that the veteran had no signs of intervertebral disc 
syndrome with chronic and permanent nerve root damage, 
ankylosis, or muscle spasm; however, x-rays revealed mild 
disc space narrowing at L5 to S1.  The examiner reported that 
the veteran had negative right and left straight leg raises, 
tenderness on pinpoint examination of the L3 spinous process, 
and motor and sensory function within normal limits.  The 
examiner also noted that the veteran's lower extremity 
reflexes revealed a right and left knee jerk of +2 and a 
right and left ankle jerk of +2.  The examiner diagnosed the 
veteran with intervertebral disc syndrome of the lumbar 
spine, noting that there was no change in the diagnosis since 
the March 2004 examination.  


A.  Intervertebral Disc Syndrome

The veteran is not entitled to a rating in excess of 20 
percent under DC 5243, which rates DDD based on 
incapacitating episodes.  X-rays in March 2004 and January 
2005 revealed mild disc space narrowing at L5-S1.  However, 
while the veteran was diagnosed with DDD at both his March 
2004 and January 2005 VA examinations, there is no competent 
medical evidence of record indicating that the veteran has 
had any incapacitating episodes within the past twelve 
months, much less incapacitating episodes having a total 
duration of at least four weeks within the past twelve 
months.  While the veteran has reported being prescribed bed 
rest during service, as well as incapacitating episodes four 
to twelve times a year, there is no indication in the claims 
file that the veteran has been prescribed bed rest for his 
DDD since the effective date of this disability.  
Accordingly, a rating in excess of 20 percent is not 
warranted under DC 5243.  


B.  Orthopedic Considerations

The Board has also considered an evaluation in excess of 20 
percent under the general formula for rating a spine; 
however, a higher evaluation is not warranted as there is no 
evidence of limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

As noted above, at his March 2004 examination, the veteran 
demonstrated forward flexion of 90 degrees, with no further 
limitation upon consideration of pain on repetitive motion.  
The examiner noted that there was no evidence of ankylosis of 
the spine and that gross examination of all other joints and 
muscles was within normal limits.  Additionally, during his 
January 2005 examination, the veteran demonstrated forward 
flexion of 80 degrees, with pain elicited at 80 degrees.  
Upon consideration of pain on repetitive motion, the examiner 
noted that the veteran was additionally limited by repetitive 
use, pain, fatigue, weakness, lack of endurance, and 
incoordination, but did not quantify the additional 
limitation.  The examiner noted that there was no ankylosis 
of the spine or muscle spasm. 

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In March 2004, the veteran reported that he had 
flare-ups of pain three times a day that last approximately 
two hours, with pain 9 out of 10 on a scale of 10.  In 
January 2005, the veteran reported that his low back pain was 
constant and could be elicited by physical activity, bending, 
or standing, or could come on by itself.  The veteran again 
stated that pain was 9 out of 10 on a scale of 10.  Although 
the January 2005 examiner reported that the range of motion 
of the veteran's spine was additionally limited by repetitive 
use, pain, fatigue, weakness, lack of endurance, and 
incoordination, the veteran's pain on forward flexion was 
only elicited at 80 degrees, which is significantly greater 
than the 30 degrees of limitation of flexion necessary for a 
40 percent rating.  Consequently, the Board finds that the 20 
percent evaluation already assigned appropriately reflects 
the extent of pain and functional impairment that the veteran 
may experience as a result of his low back disability.  There 
is also no uncompensated additional limitation of motion that 
could serve as a basis for a higher rating based on pain.  

Additionally, as provided in DC 5242, the Board has 
considered whether an additional rating is available based on 
degenerative arthritis of the spine under DC 5003, however, 
such is not warranted in this case.  Indeed, to grant such an 
additional rating would violate the law against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2007).  Here, the arthritis code directs 
that the disability be rated based on the particular 
limitation of motion codes.  If the disability does not 
warrant a rating under those codes, only then is a rating 
solely for arthritis appropriate.  As explained above, the 
veteran's limitation of motion after March 2004 has been 
found to be compensable at the 20 percent level under DC 
5242.  Therefore, a separate rating based on arthritis is not 
warranted.

Accordingly, since the veteran's forward flexion is greater 
than 30 degrees, even when considering pain on repetitive 
motion as required by DeLuca, and there is no evidence of 
record of ankylosis, a rating in excess of 20 percent is not 
available under DC 5242 for the orthopedic manifestations of 
the veteran's DDD.  


C.  Neurological Considerations

In addition to considering the orthopedic manifestations of a 
back disability, VA regulations also require that 
consideration be given to any objective neurologic 
abnormalities associated with the back disability, including, 
but not limited to, bowel or bladder impairment, evaluated 
separately under an appropriate diagnostic code.  In this 
case, however, there is little evidence of any clinical 
neurological manifestations of the veteran's lumbosacral 
spine disability. 

At his March 2004 VA examination, the veteran's straight leg 
raising was negative, and his peripheral nerve, motor 
function, and sensory function were all within normal limits.  
Additionally, his lower extremity reflexes revealed a right 
and left knee jerk of +2 and a right and left ankle jerk of 
+2.  

The January 2005 examiner reported that, although there was 
tenderness on pin point examination of the L3 spinous 
process, there was no chronic or permanent nerve root damage 
or muscle spasm.  The examiner also reported that the veteran 
had negative right and left straight leg raises, his motor 
and sensory functions were within normal limits, and his 
lower extremity reflexes revealed a right and left knee jerk 
of +2 and a right and left ankle jerk of +2.  

Accordingly, since there is little medical evidence of any 
clinical neurological manifestations associated with the 
veteran's back disability, an evaluation in excess of 20 
percent based on such manifestations is not warranted.

In sum, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating for the veteran's DDD.

As the preponderance of the evidence is against the veteran's 
increased rating claim for DDD, the benefit-of-the-doubt 
doctrine does not apply and his claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

C.  Obstructive Lung Disease

The veteran was initially granted service connection for OLD 
in May 2004 and was assigned a 10 percent disability rating 
effective February 1, 2003.  The veteran disagrees with this 
assignment and contends that a rating of 30 percent is 
warranted.  

The veteran's OLD has been evaluated as 10 percent disabling 
pursuant to DC 6602.  The current 10 percent rating 
contemplates FEV-1 of 71 to 80 percent predicted, or FEV-
1/FVC of 71 to 80 percent, or intermittent inhalation or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 30 percent evaluation contemplates FEV-1 of 56 
to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation contemplates FEV-1 of 40 to 55 percent predicted, 
or FEV- 1/FVC of 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  If the veteran's FEV-1 
is less than 40 percent predicted, or his FEV-1/FVC is less 
than 40 percent, or there is more than one attack per week 
with episodes of respiratory failure, or there is required 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, then the 
disorder warrants an evaluation of 100 percent. 38 C.F.R. § 
4.97, DC 6602 (2007).

A revised regulation clarifying evaluation of respiratory 
conditions, 38 C.F.R. § 4.96(d), became effective October 6, 
2006.  See 38 C.F.R. § 4.96(d).  The revision provides that 
when applying DCs 6600, 6603, 6604, 6825-6833 and 6840-6845, 
post-bronchodilator studies are required.  It further 
provides circumstances where values pre-bronchodilator values 
may be used. 

Based on a thorough review of the record, the Board finds 
that the evidence of record supports a 60 percent, but not 
higher, rating for the veteran's OLD.  

The medical evidence before the Board consists of VA 
examination reports conducted in March 2004 and January 2005.  

The report from the March 2004 examination provides that the 
veteran's pre-bronchodilator FEV-1 was 90 percent predicted, 
and his FEV-1/FVC was 71 percent predicted, which the 
examiner stated was within normal limits.  The veteran's 
effort was good. The veteran reported that he had taken 
antibiotics for his respiratory condition, although he was 
not currently taking antibiotics, and that he received 
intermittent steroid therapy for his respiratory condition 
about three times a year.  The examiner noted that the 
veteran had a cough and reported that a diagnosis was not 
possible because no significant reflux was shown on barium 
swallow to indicate repeated reflux as a reason for repeated 
infections, although the examiner noted that the veteran had 
allergy symptoms and borderline obstruction on spirometry, 
with no complications secondary to his pulmonary disease.  

The report of the January 2005 VA examination provides that 
the veteran's FEV-1 was 47 percent predicted, and FEV-1/FVC 
was not applicable.  Post-bronchodilator FEV-1/FVC was 84.9 
percent of predicted, and FEV-1 was 78 percent of predicted.  
The veteran's effort was good.  The veteran reported that he 
had shortness of breath at rest and required antibiotics 
three times a year for two weeks for respiratory infections.  
The veteran also reported that he had not suffered from 
asthma attacks or an episode of respiratory failure requiring 
respiration assistance from a machine.  The examiner noted 
that the veteran had a cough with purulent sputum, and that 
he required inhalation of anti-inflammatory medication, 
intermittent steroid therapy approximately three times a 
year, and intermittent bronchodilator by inhalation.   The VA 
examiner reported that there was no change in the diagnosis 
since the March 2004 examination and that the veteran did not 
have any complications secondary to his pulmonary disease.   

Based on the results of the March 2004 and January 2005 
examinations, the veteran's OLD does warrant an increase to 
60 percent.  The veteran's January 2005 FEV-1 pre-
bronchodilator value was between 40 to 55 percent predicted, 
but more importantly, the veteran has consistently reported 
that he required intermittent steroid therapy approximately 
three times a year.  Based on this symptomatology, the 
veteran's OLD warrants a 60 percent rating.  See 38 C.F.R. § 
4.97, DC 6602 (2007).

However, while the veteran's symptomatology warrants an 
initial 60 percent rating, his total disability picture does 
not rise to the severity required for a 100 percent rating.  
His FEV-1 or FEV-1/FVC values have never been less than 40 
percent predicted and there is no competent medical evidence 
of record that the veteran has had more than one attack per 
week with episodes of respiratory failure, or required daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  See 38 
C.F.R. § 4.97, DC 6602 (2007).  Thus, a 100 percent rating is 
not warranted.  

Accordingly, the Board finds that the veteran is entitled to 
a rating of 60 percent, but not higher, for his service-
connected respiratory disability.
 

D.  Acne

The veteran was initially granted service connection for acne 
in May 2004 and was assigned a non-compensable disability 
rating effective February 1, 2003.   In October 2005, the 
veteran's disability rating was increased to 10 percent, 
effective February 1, 2003.  The veteran disagrees with this 
assignment and contends that a rating of 30 percent is 
warranted. 

The veteran's acne has been evaluated as 10 percent disabling 
pursuant to DC 7828.  The current 10 percent rating 
contemplates deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck or 
deep acne other than on the face and neck, whereas a 30 
percent rating contemplates deep acne affecting 40 percent or 
more of the face and neck.  The veteran's disability could 
also be rated as disfigurement of the head, face, or neck 
under DC 7800, depending upon the predominant disability.  
See 38 C.F.R. § 4.118, DC 7828.

Under the amended version of DC 7800, disfigurement of the 
head, face, or neck, a 30 percent rating is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three 
characteristics of disfigurement; whereas a 50 percent rating 
is assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement. 

Note 1 to DC 7800 lists the eight characteristics of 
disfigurement for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

The medical evidence before the Board consists of a VA 
examination report conducted in January 2005, which provides 
that there were signs of skin disease with exfoliation, 
induration of less than six square inches, hypo-pigmentation 
of less than six square inches, and abnormal texture of less 
than six square inches.  The examiner noted that there was no 
ulceration, tissue loss, inflexibility, hyper-pigmentation, 
or limitation of motion.  The skin lesion coverage of the 
exposed area was 30 percent, and the skin lesion coverage of 
the entire body was 5 percent.  The examiner reported that 
the skin lesions were not associated with systemic disease 
and did not manifest in connection with a nervous condition.  
The veteran reported that his skin condition caused 
intermittent crusting about once a month and lasted three 
days; he reported twelve outbreaks within the past year.  The 
examiner noted that the veteran's skin condition had been 
treated only with topical medication.  

The Board notes that, based on the available evidence of 
record, the lesions associated with the veteran's acne are 
the more predominant disability.  In any event, the evidence 
of record does not support the assignment of a rating in 
excess of 10 percent for acne under either DC 7828 or 7800.  

There is no evidence of record indicating that the veteran's 
skin condition affects more than 40 percent of the entire 
body or exposed areas.  Rather, only five percent of the 
veteran's entire body, or thirty percent of his total exposed 
areas, are affected by the skin disorder.  Therefore, the 
veteran's acne does not warrant a rating in excess of 10 
percent under DC 7828.  

Additionally, concerning disfigurement of the veteran's head, 
face, or neck, the evidence demonstrates that the veteran 
does not have any scars, missing underlying soft tissue, 
hyper-pigmentation, inflexibility, or areas exceeding six 
square inches of hypo-pigmentation, abnormal texture, or 
induration.  Accordingly, because the veteran does not 
demonstrate any of the eight characteristics of disfigurement 
under DC 7800, a rating in excess of 10 percent is also not 
available under this diagnostic code.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.

Entitlement to an initial rating in excess of 20 percent for 
DDD is denied.

Entitlement to a 60 percent, but not higher, initial rating 
for OLD is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for 
acne is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


